DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest the rear of the adapter body is located rearward of the conductive shell, the adapter body engaging the retention feature to position the coaxial contact relative to the adapter body, and the adapter body engaging the connector body to position the coaxial contact in the contact cavity relative to the connector body (claim 1); the second conductive shell having different exterior dimensions than the first 
conductive shell, the first contact channels have equivalent dimensions as the second contact channels, the adapter bodies having substantially similar diameters as the second conductive shells to hold the first coaxial contacts in the first contact channels (claim 12); and the adapter body being manufactured from a dielectric material to electrically isolate the adapter body from the conductive shell, the adapter body engaging the retention feature to position the conductive shell relative to the adapter body and position the conductive shell in the contact cavity (claim 17), as set forth in the claimed combination.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/10/22.